This is an appeal by the relator from an order dismissing writ of habeas corpus on the ground that the court had no right to correct its sentence. The court may at any time after either sentence or conviction, on filing of information pursuant to section 1943 of the Penal Law, cause the prisoner to be brought before it to plead to the information. If the information be sustained by plea or trial, the court may then resentence the prisoner in accordance with the provisions of sections 1941 and 1942 of the Penal Law. Order unanimously affirmed. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.